DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 26 Jan 2021; and claims benefit as a DIV of 16/002078, filed 07 Jun 2018, issued as US PAT 10987371, which claims benefit of provisional application 62/517562, filed 09 Jun 2017.

Claims 1-9 are pending in the current application and are examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a kit comprising "(i) quercetin-3-O-D-glucoside (Q3G) or an analogue thereof." The application does not provide a clear and limiting definition of the 
Claim 1 recites at lines 3-4 "and (ii) (a) another antiviral agent; (iii) instructions to use (i) in the prevention or treatment of a filovirus hemorrhagic disease or a flavivirus disease; or (c) a combination of (a) and (b)." This recitation renders the claim indefinite because there is lack of antecedent basis for the component (b), therefore it is unclear what is claimed. For the purpose of examination, the claim is interpreted as requiring the (i) quercetin-3-β-O-D-glucoside (Q3G) or an analogue thereof, or a composition thereof, (ii) another antiviral agent, and (iii) instructions for use, because the alternative (c) requires the recited component (a). None of dependent claims 2-9 clarify the meaning of the component (b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Antiviral Research, 2010, 88, p227-235, cited in PTO-892) in view of FDA Guidance (FDA Guidance for Industry on Container Closure Systems for Packaging Human Drugs and Biologics, May 1999, 56 pages, cited in PTO-892), Pandol et al. (US 2004/0063648 A1, published 01 Apr 2004, cited in PTO-892). Evidence of the chemical definition of isoquercetin is provided by PubChem (entry for isoquercitrin, PubChem website, cited in PTO-892).
Kim et al. teaches isoquercetin inhibited the replication of both influenza A and B viruses at the lowest effective concentration. In a double treatment of isoquercetin and amantadine, synergistic effects were observed on the reduction of viral replication in vitro. The addition of isoquercetin to amantadine or oseltamivir treatment suppressed the emergence of amantadine- or oseltamivir-resistant virus. The results suggest that isoquercetin may have the potential to be developed as a therapeutic agent for the treatment of influenza virus infection and for the suppression of resistance in combination therapy with existing drugs. (page 227, abstract). Kim et al. teaches amantadine and oseltamivir are FDA-approved drugs on the market. (page 227, left column) Kim et al. teaches isoquercetin is the name for quercetin-3-glucoside. (page 228, left column, paragraph 5) PubChem provides evidence that isoquercetin, quercetin-3-glucoside, and isoquercitrin are synonyms defining the chemical compound 
Kim et al. does not specifically disclose a kit comprising quercetin-3-glucoside, another antiviral agent, and instructions. (instant claim 1) 
FDA Guidance teaches guidance for industry regarding packaging of drugs. FDA Guidance teaches packaging components include container labels. (page 2, paragraph 4; page 3, paragraph 1) FDA Guidance teaches the label specifies the route of administration, (page 10, paragraph 1) interpreted as instructions for use. 
Pandol et al. teaches the level of skill in the art in the analogous field of art of kits and pharmaceutical compositions comprising at least one polyphenolic compound and at least one inhibitor of reactive oxygen species. Pandol et al. teaches kits and pharmaceutical compositions comprising at least one polyphenolic compound and at least one inhibitor of reactive oxygen species. In some embodiments, the polyphenolic compound is a flavonoid. (abstract) Pandol et al. teaches the embodiment of a kit for treating, preventing, or inhibiting cancer which comprises at least one polyphenolic compound, at least one inhibitor of reactive oxygen species, and instructions for use. In some preferred embodiments, the polyphenolic compound is selected from the group including quercetin and isoquercitrin. (paragraph 0016 spanning pages 2-3) Pandol et al. teaches the skilled artisan will appreciate that certain factors may influence the dosage required to effectively treat a subject, including but not limited to the severity of 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Kim et al. in view of FDA Guidance and Pandol et al. for formulate the combination of isoquercetin and amantadine or oseltamivir disclosed in Kim et al. into a kit as taught by FDA Guidance and Pandol et al. One of ordinary skill in the art would have been motivated to combine Kim et al. in view of FDA Guidance and Pandol et al. with a reasonable expectation of success because Kim et al. teaches the combination of isoquercetin and amantadine or oseltamivir and teaches amantadine and oseltamivir are FDA-approved drugs on the market, FDA Guidance teaches the guidance applicable to FDA-approved drugs, and Pandol et al. teaches the level of skill in the art in the analogous field of art of kits and pharmaceutical compositions comprising at least one polyphenolic compound such as quercetin or isoquercitrin including formulating oral or parenteral compositions. Regarding instant claim 2, Kim et al. teaches isoquercetin at doses of 2 mg/kg/day or 10 mg/kg/day for 6 days, and Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) " In this case the prior art suggests it would have been obvious to discover the optimum or workable ranges of dose amount and number of unit doses formulated in the kit.
Regarding the descriptive material of (iii) instructions for use recited in instant claim 1, MPEP 2111.05 at I.B. provides "Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864." In this case the claims recite a kit containing chemicals and instructions for using the claimed chemicals, and by the same reasoning the instructions are not related to that particular set of chemicals and no functional relationship exists. Further, both FDA Guidance and Pandol et al. suggests including instructions for use in a pharmaceutical kit would have been obvious.
Regarding the intended use of the claimed kit, such as recited in the preamble of claim 1 "for use in the prevention or treatment of a filovirus hemorrhagic disease or a flavivirus disease" and the wherein clauses of claims 4-7, MPEP 2111.02 at II. provides "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165" and MPEP 2111.04 at I. provides "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." In this case the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, therefore the preamble and wherein clauses drawn to the purpose or intended use of the invention is not considered a limitation. Further, the combined teachings of Kim et al. in view of FDA Guidance and Pandol et al. teach a kit comprising components which can be used to treat a viral infection such as influenza, therefore there is reason to believe that this teaching makes obvious all structural limitations of the instant invention as claimed.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623